PER CURIAM,
The facts are stated in the trial court’s opinion, D.C., 79 F.Supp. 945, and need not be again recited. On conflicting testimony the. court found that the docking operation was conducted in a normal and acceptable manner by the ship and the docking pilot; that the tug “Barbara Henjes,” which was stationed on the ship’s starboard bow, remained too long at this station despite warnings from the ship’s bridge; and that the sole cause of the tug being crushed between the ship and the pier was her own faulty handling and maneuvering. The appeal raises only questions of fact as to which the testimony of the docking pilot and the captain of the tug were in direct conflict. The appellant urges that the tug’s version of the' accident should have been accepted because it was corroborated by admissions of the master of the ship whose testimony was taken by deposition. Although the deposition tends to support the tug’s story as to the angle at which the ship approached the pier, it contains nothing which would'justify us in holding that the crucial findings of the trial judge were clearly erroneous. On the contrary, the master’s deposition supports.such findings; he testified that the tug was ordered to leave her station on the starboard ' bow “but she didn’t back out quick enough” ; she “didn’t take the opportunity she had to get out of the way in time.”
Decree affirmed.